Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	Examiner called Applicant and discussed invention of the case. Examiner then proposed amending claim 1 by incorporating limitations of claims 4 & 8. Examiner suggested cancelling claims 14-25 as the scope of these claims are broader. Examiner further suggested that the Applicant can add new independent claims, if he so desire, that will have all the limitations similar to the proposed amended claim 1. The Applicant agreed to consider the proposition and get back asap. Subsequently, the  Applicant emailed Examiner the proposed d amendment (please see attached “Email from the Applicant” for details) as recommended by Examiner.
The case has now been placed in allowable condition.
.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email from Ryan Strauss (Reg. No.68,392) on 04/28/2022. 
AMENDMENTS TO THE CLAIMS:
          The following listing of claims will replace all prior versions and listings of claims in this application.
`1. (Currently Amended) One or more non-transitory, computer-readable media having instructions that, when ‎executed by a computer processor of a device disposed at an edge of a vehicular communication network, ‎cause the device to:
monitor communication messages within a coverage area of the device through the device;
identify vehicles currently within the coverage area based on the monitored communication messages;
generate a list of vehicle security data to be distributed to the vehicles currently within , the vehicles currently within the coverage area, messages within the coverage area through the device, and information from a server in the vehicular communication network,
wherein the list of vehicle security data comprises a misbehavior report (MBR) including identities of one or more misbehaving vehicles, and wherein an identity of a misbehaving vehicle is included in the MBR when a report on misbehavior of the misbehaving vehicle has been received from another vehicle, and wherein the misbehaving vehicle is within the coverage area of the device or will be within the coverage area based on a prediction according to a trajectory of the misbehaving vehicle; and 
announce, on a control channel communicatively coupling the device and the channel to receive the list of vehicle security data, wherein the list of vehicle security data are provided to the 

2. (Currently Amended) The one or more non-transitory, computer-readable media of claim 1, wherein: 
the device is a roadside unit (RSU), and at least one of the control channel or the service channel is within a dedicated short range communications (DSRC) band; or 
the device is a base station of a cellular network, and at least one of the control channel or the service channel is within a cellular band.

3. (Original) The one or more non-transitory, computer-readable media of claim 1, wherein the control channel is a control channel of IEEE Wireless Access in Vehicular Environments (WAVE) at 5.9 Ghz band, and the service channel is a non-critical service channel of IEEE Wireless Access in Vehicular Environments (WAVE) at 5.9 Ghz band.  

4. (Cancelled) 

5. (Currently Amended) The one or more non-transitory, computer-readable media of claim 1, wherein the list of vehicle security data includes a list of security certificates for verifying authenticity or integrity of messages sent or received by the 

6. (Original) The one or more non-transitory, computer-readable media of claim 1, wherein the control channel is a control channel of cellular vehicle-to-everything (C-V2X) standard, and the service channel is a non-critical service channel of the C-V2X standard.  

7. (Currently Amended) The one or more non-transitory, computer-readable media of claim 1, wherein the list of vehicle security data comprises a certificate revocation list (CRL) including identities of vehicles whose security certificates are to be revoked, and the CRL is obtained by customizing a global CRL with respect to the the server or another server in the vehicular communication network. 

8. (Cancelled)   
 
9.(Currently Amended) The one or more non-transitory, computer-readable media of claim 1, wherein, to announce on the control channel that the list of vehicle security data are available, execution of the instructions is to cause the device to:
cause broadcast on the control channel that the list of vehicle security data are available.

10. (Currently Amended) The one or more non-transitory, computer-readable media of claim 1, wherein the ‎instructions, when ‎executed, further cause the device to:‎ 
cause distribution of

11. (Currently Amended) The one or more non-transitory, computer-readable media of claim 10, wherein, to cause distribution of , execution of the instructions is to cause the device to:
cause broadcast the list of vehicle security data on the service channel.

12. (Currently Amended) The one or more non-transitory, computer-readable media of claim 10, wherein the list of vehicle security data is distributed to the 

13. (Currently Amended) The one or more non-transitory, computer-readable media of claim 1, wherein the ‎instructions, when ‎executed, further cause the device to:‎ 
receive information from the server, another server,vehicles, wherein the list of vehicle security data is generated at least partially based on the received information. 

14-25. (Cancelled)

 (New) A method of operating a device at an edge of a vehicular communication network, ‎the method comprising:
monitoring communication messages within a coverage area of the device through the device;
identifying vehicles currently within the coverage area based on the monitoring;
generating vehicle security data to be distributed to the identified vehicles based at least in part on a context related to the vehicles, the identified vehicles, the monitored messages, and information from a server in the vehicular communication network, wherein the vehicle security data includes a misbehavior report (MBR), the MBR includes identities of one or more misbehaving vehicles;
generating the MBR to include an identity of a misbehaving vehicle when a report on misbehavior of the misbehaving vehicle has been received from another vehicle, and the misbehaving vehicle is within the coverage area of the device or will be within the coverage area based on a prediction according to a trajectory of the misbehaving vehicle;
announcing, on a control channel communicatively coupling the device and the vehicles, that the vehicle security data is available and a service channel to receive the vehicle security data; and
distributing the vehicle security data to the vehicles via the service channel. 

(New) The method of claim 26, wherein the device is a roadside unit (RSU), a cellular base station, or a wireless local area network (WLAN) access point.

(New) The method of claim 26, wherein:  
 the control channel is a control channel of cellular vehicle-to-everything (C-V2X) protocol, and the service channel is a non-critical service channel of the C-V2X protocol; or
the control channel is a control channel of IEEE Wireless Access in Vehicular Environments (WAVE) at 5.9 Ghz band, and the service channel is a non-critical service channel of IEEE Wireless Access in Vehicular Environments (WAVE) at 5.9 Ghz band.

(New) The method of claim 26, wherein the vehicle security data includes one or more of: 
a list of security certificates for verifying authenticity or integrity of messages sent or received by the vehicles, wherein the list of security certificates are collected by the device from message signatures being verified by the device; and
a certificate revocation list (CRL) including identities of vehicles whose security certificates are to be revoked, wherein the CRL is obtained by customizing a global CRL with respect to the vehicles, and the global CRL is received by the device from the server or another server in the vehicular communication network. 

(New) The method of claim 26, wherein the announcing comprises: 
broadcasting, on the control channel, an indication indicating that the vehicle security data is available.

(New) The method of claim 26, wherein the distributing comprises:‎ 
broadcasting the vehicle security data on the service channel. 

(New) The method of claim 26, wherein the distributing comprises:‎ 
distributing the vehicle security data to the vehicles according to a frequency adjustable according to one or more factors of the context of the device, and wherein the one or more factors includes a tolerance level for misbehavior vehicles, a size of a global CRL, a size of a localized CRL, a channel status, or a difference between a CRL at a first time instance and a CRL at a second time instance. 

(New) An apparatus disposed at an edge of a vehicular communication network, the apparatus comprising:‎ 
network communication circuitry;
memory circuitry; and
processor circuitry connected to the memory circuitry and the network communication circuitry, the processor circuitry to: 
monitor communication messages within a coverage area of the apparatus through the network communication circuitry;
identify vehicles currently within the coverage area based on the monitored communication messages;
generate vehicle security data to be distributed to the identified vehicles based at least in part on a context related to the vehicles, the identified vehicles, the monitored messages, and information from a server in the vehicular communication network, wherein the vehicle security data includes a misbehavior report (MBR), the MBR includes identities of one or more misbehaving vehicles, and the method includes, and the MBR is to include an identity of a misbehaving vehicle when a report on misbehavior of the misbehaving vehicle has been received from another vehicle, and the misbehaving vehicle is within the coverage area or is predicted to be within the coverage area based on a trajectory of the misbehaving vehicle; and
cause the network communication circuitry to: 
announce, via a control channel, that the vehicle security data is available and a service channel over which to receive the vehicle security data, and
distribute, via the service channel, the vehicle security data to the vehicles.

(New) The apparatus of claim 33, wherein the apparatus is a roadside unit (RSU), a cellular base station, or a wireless local area network (WLAN) access point.

(New) The apparatus of claim 33, wherein the vehicle security data includes one or more of: 
a list of security certificates for verifying authenticity or integrity of messages sent or received by the vehicles, wherein the list of security certificates are collected by the device from message signatures being verified by the device; and
a certificate revocation list (CRL) including identities of vehicles whose security certificates are to be revoked, wherein the CRL is obtained by customizing a global CRL with respect to the vehicles, and the global CRL is received by the device from the server or another server in the vehicular communication network. 

(New) The apparatus of claim 33, wherein the processor circuitry is to cause the network communication circuitry to perform one or more of : 
broadcast, on the control channel, an indication indicating that the vehicle security data is available; 
broadcasting the vehicle security data on the service channel. 

(New) The apparatus of claim 33, wherein the processor circuitry is to cause the network communication circuitry to:‎ 
distribute the vehicle security data to the vehicles according to a frequency adjustable according to one or more factors of the context of the device, and wherein the one or more factors includes a tolerance level for misbehavior vehicles, a size of a global CRL, a size of a localized CRL, a channel status, or a difference between a CRL at a first time instance and a CRL at a second time instance. 
Allowable Subject Matter
Claims 1-3, 5-7, 9-13 & 26-37are allowed.

	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, although the prior art of record teaches generate a list of vehicle security data to be distributed to  the vehicles currently within the coverage area, based at least in part on a context related to the vehicles, the vehicles currently within the coverage area, messages within the coverage area through the device, and information from a server in the vehicular communication network, none of the prior art, alone or in combination teaches wherein the list of vehicle security data comprises a misbehavior report (MBR) including identities of one or more misbehaving vehicles, and wherein an identity of a misbehaving vehicle is included in the MBR when a report on misbehavior of the misbehaving vehicle has been received from another vehicle, and wherein the misbehaving vehicle is within the coverage area of the device or will be within the coverage area based on a prediction according to a trajectory of the misbehaving vehicle; and announce, on a control channel communicatively coupling the device and the vehicles, that the list of vehicle security data are available and a service channel to receive the list of vehicle security data, wherein the list of vehicle security data are provided to the vehicles via the service channel; in view of other limitations of claims 1.
Regarding claim 26, although the prior art of record teaches  monitoring communication messages within a coverage area of the device through the device; generating vehicle security data to be distributed to the identified vehicles based at least in part on a context related to the vehicles, the identified vehicles, the monitored messages, and information from a server in the vehicular communication network, none of the prior art, alone or in combination teaches wherein the vehicle security data includes a misbehavior report (MBR), the MBR includes identities of one or more misbehaving vehicles; generating the MBR to include an identity of a misbehaving vehicle when a report on misbehavior of the misbehaving vehicle has been received from another vehicle, and the misbehaving vehicle is within the coverage area of the device or will be within the coverage area based on a prediction according to a trajectory of the misbehaving vehicle; announcing, on a control channel communicatively coupling the device and the vehicles, that the vehicle security data is available and a service channel to receive the vehicle security data; and distributing the vehicle security data to the vehicles via the service channel; in view of other limitations of claim 26.
Regarding claim 33, although the prior art of record teaches generate a list of vehicle security data to be distributed to  the vehicles currently within the coverage area, based at least in part on a context related to the vehicles, the vehicles currently within the coverage area, messages within the coverage area through the device, and information from a server in the vehicular communication network, none of the prior art, alone or in combination teaches wherein the list of vehicle security data comprises a misbehavior report (MBR) including identities of one or more misbehaving vehicles, and wherein an identity of a misbehaving vehicle is included in the MBR when a report on misbehavior of the misbehaving vehicle has been received from another vehicle, and wherein the misbehaving vehicle is within the coverage area of the device or will be within the coverage area based on a prediction according to a trajectory of the misbehaving vehicle; and announce, on a control channel communicatively coupling the device and the vehicles, that the list of vehicle security data are available and a service channel to receive the list of vehicle security data, wherein the list of vehicle security data are provided to the vehicles via the service channel; in view of other limitations of claim 33..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497